DETAILED ACTION
This action is in response to applicant's amendment filed 12/09/21.
The examiner acknowledges the amendments to the claims. 
Claims 21-40 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/09/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,321,930 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

To the specification (filed 06/14/2019):
In paragraph [0000.1], after “2015”, --, issued as U.S. Patent No. 10,321,930-- is inserted.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:  In addition to the reasons for allowance on pages 10-11 of the office action filed 10/14/2021 regarding claims 21 and 35, none of the prior art of record, alone or in combination, teaches or renders obvious a method including, inter alia, moving a first annular activator, as a rigid unit in its entirety, in a first radial direction relative to a longitudinal axis of a body housing a waveguide in ultrasonic communication with an ultrasonic blade, wherein moving in the first radial direction activates a first activation circuit to activate the ultrasonic blade at a first energy level, and moving the first annular activator, in its entirety, in a second radial direction different than the first radial direction to activate the ultrasonic blade at the first energy level, as in claim 39.  Young et al. (U.S. Pat. No. 8,242,398) teaches the method of claim 39 substantially as claimed except a first annular activator 1 (see Figure 1, col. 3, lines 28-48) does not move as a rigid unit in its entirety in first and second radial directions, but rather only portions of the first annular activator are depressed separately in different radial directions to activate a first activation circuit, and motivation is lacking for one of ordinary skill in the art to modify Young such that the annular activator moves as a rigid unit in its entirety.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DIANE D YABUT/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        12/17/2021